Order and judgment unanimously reversed on the law without costs, motion denied and cross motion granted. Memorandum: Supreme Court erred in granting plaintiffs’ motion for partial summary judgment on their cause of action under Labor Law § 240 (1). The court found that defendant, who rented rooms in her single-family home to unrelated persons, made a business use of the premises and thus did not fall within the exception set forth in the statute for "owners of one and two-family dwellings who contract for *897but do not direct or control the work” (Labor Law § 240 [1]). We disagree with the court’s reasoning and result.
Since the Legislature did not define the phrase "one and two-family dwellings”, we accord the words their "ordinary and accepted meaning” (McKinney’s Cons Laws of NY, Book 1, Statutes § 94). It is undisputed that defendant’s home is structurally a single-family residence, and has been used as such. It has four bedrooms lVi bathrooms, an attic, a basement, one kitchen, one furnace and one water heater. No structural changes were made to the house in order to establish separate living quarters for tenants. We conclude, therefore, that defendant falls within the statutory exception. Accordingly, plaintiffs’ motion for partial summary judgment must be denied and defendant’s cross motion for partial summary judgment dismissing plaintiffs’ cause of action under Labor Law § 240 (1) must be granted. (Appeal from order and judgment of Supreme Court, Erie County, Joslin, J.—partial summary judgment.) Present—Dillon, P. J., Callahan, Green, Balio and Lowery, JJ.